Humphreys, J. (on rehearing). On rehearing we are asked, notwithstanding the original act failed to authorize the construction of an expensive levee system along the St. Francis River, so as to prevent its channel waters at flood time from overflowing the lands in the district, to set aside the judgment rendered in this cause and uphold the act, because, since the rendition thereof, the Legislature has enacted a curative act, ratifying and validating the plans, maps and profiles for the construction of said levee along the St. Francis River. In support of the request, solicitors for appellees cite the case of Sudberry v. Graves, 83 Ark. 344, and others to like effect. In these cases, curative acts were taken into consideration in the final determination of the cases after submission, but not after final determination and rendition of judgments therein. We think after the rendition of a judgment or decree in a case the only matters which should be considered upon rehearing are matters that existed at the time of the rendition thereof. The consideration of subsequent legislation after the rendition of a judgment or decree necessarily involves the validity of the subsequent enactment. So many questions might arise concerning the validity and effect of a curative act, we think it best fon such matters to be presented in an original hearing. While this court has jurisdiction over its judgments and decrees until the expiration of the term at which rendered and may set them aside in the exercise of a sound discretion, yet the practice has been not to do so except for good reasons overlooked, which existed at the time of the rendition thereof; so, for the reasons suggested, we think the court should refrain from settling new questions on rehearing. The motion for rehearing is therefore overruled.